Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney, Robert C. F. Perez (Reg. 39,328), on 01/07/2021.

The application has been amended as follows: 
Claims 14-15 and 25 have been canceled. 
In claim 10, line 2, “a plurality of isolating lines” has been deleted and replaced by -- the plurality of decoated isolating lines --.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Thiry (US 2008/0035629) and Sol et al. (US 2003/0116551).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein heating power increases, at least in one or more sections, from the rear edge to the front edge, wherein a distance between adjacent isolating lines decreases, at least in one or more sections, from the rear edge to the front edge from a maximum distance in a range between 55 mm and 110 mm to a minimum distance in a range between 10 mm and 55 mm.
 	The closest prior art was Thiry. The prior art show that the conductive layer of conductive strips such that each parallel stripe has substantially the same electrical resistance in order not to create too hot sports on the panel and vary the width of the conductive stripes when the resistivity of the coated layer is constant across stripes so as to maintain their overall electrical resistance substantially constant (para. 0023). However, Philip does not show  heating power increases from the rear edge to the front edge, and a distance a distance between adjacent isolating lines decreases, at least in one or more sections, from the rear edge to the front edge from a maximum distance in a range between 55 mm and 110 mm to a minimum distance in a range between 10 mm and 55 mm. That is, the Purpose of Thiry reference is configured to provide uniform or maintain their overall electrical resistance substantially constant (para. 0023).  Thiry reference is not to increase heating power from rear edge to the front edge at the particular distances between isolating lines. 
 	Another prior art was Sol et al. Sol et al. shows the electric current transfer from bottom bus bar to the top bus bar via the coating 3 (paragraph 0048). The electric current is transfer from bottom edge to top edge, the power is measured at different area of the coating (paragraph 0047) to facilitate the window is heated in an approximately uniform manner (paragraph 0051). However, Sol et al. is silent regarding heating power increases, at least in one or more sections, from the rear edge to the  wherein a distance between adjacent isolating lines decreases, at least in one or more sections, from the rear edge to the front edge from a maximum distance in a range between 55 mm and 110 mm to a minimum distance in a range between 10 mm and 55 mm. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIMMY CHOU/Primary Examiner, Art Unit 3761